Citation Nr: 1645440	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1969 to June 1989 and is in receipt of the Combat Action Ribbon, the Republic of Vietnam Campaign Ribbon and Medal with device, and the Vietnam Service Medal with two starts, among others.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA records.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The Veteran is precluded from securing or following substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In light of the favorable decision on the Veteran's claim of entitlement to TDIU, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.

If a schedular rating is less than total, a TDIU is assigned if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must consider the individual Veteran's educational and occupational history, and relate these factors to his service-connected disabilities.  Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

The Veteran submitted a claim of entitlement to a TDIU in June 2010.  At that time, he reported last working full-time in January 2008 as a teacher.  He listed his service-connected diabetes and neuropathy of the upper and lower extremities as the disabilities that prevented him from securing or following any substantially gainful occupation.  He stated that he could not stand in front of his classroom to teach due to the neuropathy in his lower extremities.  In his substantive appeal, he reported that with the stress of a job, his blood sugar rises and is uncontrollable for a few days.  

For the entire appeal period, the Veteran has been in receipt of at least a 70 percent combined disability rating.  He is service-connected for diabetes mellitus, type II, rated 20 percent; diabetic neuropathy of the right upper extremity, rated 10 percent prior to June 2015, and 40 percent thereafter; diabetic neuropathy of the left upper extremity, rated 10 percent prior to June 2015, and 30 percent thereafter; diabetic neuropathy of the left lower extremity, rated 20 percent; diabetic neuropathy of the right lower extremity, rated 20 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated as noncompensable prior to September 2014, and rated 10 percent thereafter.  He was in receipt of a 70 percent combined rating prior to June 2015, and a combined rating of 90 percent thereafter.  

The Board notes that the diabetes mellitus, type II, and the peripheral neuropathies share a common etiology and are considered a single disability.  See 38 C.F.R. 
§ 4.16.  Accordingly, the Veteran has had at least two service-connected disabilities with one disability rated at 40 percent or higher and with the combined rating at 70 percent or higher, for the entire appeal period.  Thus, he meets the schedular requirements for a TDIU rating.  

The remaining question to be resolved is whether the Veteran's service-connected disabilities are of such nature and severity as to prevent him from working.  There are conflicting opinions of record.  

Initially, the Board notes that an October 2009 Social Security Disability Determination and Transmittal form shows that the Veteran was awarded disability benefits for a primary diagnosis of diabetes mellitus and a secondary diagnosis of peripheral neuropathy.  The date of the disability onset is listed in April 2008.

In a July 2010 VA examination for the Veteran's service-connected diabetes, the examiner found that the Veteran's upper and lower extremity symptoms were due to spine disabilities and diabetes mellitus.  These symptoms have now been attributed to the Veteran's diabetes.  The examiner opined that the Veteran's upper extremity symptoms resulted in decreased manual dexterity in pain, affecting activities such as writing and typing.  The lower extremity symptoms resulted in pain and numbness of extremities, affecting the Veteran's ability to stand.  

In a May 2011 private opinion, Dr. SCM noted he had been the Veteran's primary care doctor of many years and was currently treating the Veteran for his uncontrolled diabetes mellitus, type II, with neurological manifestations.  Dr. SCM noted that stress cuases significant fluctuations in his blood sugar.  Dr. SCM thus opined that due to the Veteran's uncontrolled diabetes, the Veteran should not work.  

The Veteran underwent a diabetes and diabetic neuropathy examination in July 2015, at which time the examiner found that neither diabetes nor the Veteran's neuropathy impacted his ability to work.  

Next, the Veteran submitted an October 2015 privately completed disability benefits questionnaire for the Veteran's neuropathies.  Specifically, the private physician diagnosed the Veteran with polyneuropathy, diabetic polyneuropathy, and focal neuropathy in the ulnar nerve.  In describing the history, the physician reported that she felt the varying types of neuropathy were related to the Veteran's conceded exposure to Agent Orange with a possible contribution of mild diabetes.  Regardless, the physician found that the Veteran's conditions resulted in severe paresthesias and/or dysesthesias in the upper extremities and moderate paresthesias and/or dysesthesias in the lower extremities.  The physician also found severe and moderate numbness in the upper and lower extremities, respectively.  The physician also found muscle atrophy that resulted in bilateral first dorsal interosseous wasting and bilateral claw hand deformities.  The Veteran further described having poor balance with certain athletic activities.  The physician found that the Veteran had weakness, sensory loss, and loss of fine motor control in both hands.  She opined that the Veteran was unable to perform work that requires the use of hands.  

VA provided an examination for the Veteran's peripheral nerves in February 2016.  The examiner opined that the Veteran's peripheral neuropathy impacted the his ability to work by affecting his ability to perform functions such as opening jars, buttoning, picking up small things, or maintaining balance.  

The Board finds that a TDIU is warranted.  The private opinion and the SSA determination both indicate that the Veteran is unable to, and should not, maintain gainful employment.  Additionally, the 2015 private DBQ indicated the Veteran could not perform work that requires using hands.  Also, the February 2016 VA opinion does not contradict the October 2015 private opinion, as the examiner found that the Veteran was unable to perform functions such as opening jars, buttoning buttons, picking up small things, or maintaining balance.  The July 2015 opinion is the only opinion of record that is contrary to the May 2011, October 2015, and February 2016 opinions.  However, the July 2015 opinions do not contain any supporting rationale.  Therefore, the most probative evidence of record supports a finding that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, a TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


